DETAILED ACTION

Status of Claims
This action is a Final Rejection. This action is in response to the amendment and response filed on January 4, 2021.
Claims 10 and 15 have been amended. 
Claims 1-16 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 112(b), in light of Applicant’s amendments and remarks, these rejections have been withdrawn. 
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that “[t]he steps must be performed with a computer specifically adapted for the purpose. More specifically, the invention does provide an inventive concept (2B) in addition to any abstract idea. The concept of payment a guaranteed withdrawal amount from an annuity account, even if that amount exceeds the account balance is not a common or known organization of human activity. It is a novel inventive concept that taken the claimed invention beyond being an abstract idea. The invention amounts to more than merely apply[ing] the abstract idea of making payments from an account.” Remarks at 7. However, Applicant hasn’t shown that the additional elements, either alone or in combination, integrate the abstract idea into a practical application or amount to significantly more. Even if Applicant’s claimed invention is novel, the computer is just being used as a tool to perform the claimed steps. Although Applicant states that the computer is specifically adapted, the computer can be any general purpose computer capable of being programmed. Therefore, the 101 rejection has been maintained. 
	Regarding the rejection under 35 U.S.C. 103, Applicant argues that Mahoney does not teach that payments that exceed the account balance are made, but rather teaches “a conventional paying out of an account until it is exhausted.” Remarks at 8. The limitation at issue is “wherein the computer is adapted…to send an instruction causing the annual payment to be equal to the guaranteed minimum withdrawal amount even if the guaranteed minimum withdrawal amount exceeds the account balance of the first investment account.” With regard to claim interpretation of claim 1, the computer is adapted to send an instruction. The content of the instruction need not be given patentable weight because it is not functional. The claim does 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-16
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-9 recite a system and, therefore, are directed to the statutory class of machine/manufacture. Claims 10-16 recite a method and, therefore, are directed to the statutory class of process. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited computer related components (i.e., the additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a system and method for preventing loss of assets associated with required minimum distributions. This type of method of organizing human activity is a fundamental economic practice similar to hedging or mitigating risk. It is also a commercial or legal interaction similar to legal obligations and business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated 


No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
Dependent Claims
The dependent claims do not include any additional elements other than the computer discussed with respect to the independent claims. The dependent claims are merely further limiting the judicial exception by providing additional details regarding the accounts. 


As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.) and Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1.

Claim 1:
Slott teaches:
…receive, record, and update information related to a first investment account that is qualified to receive pre-tax contributions and is governed by tax rules related to required minimum distributions and is adapted to receive, record, and update information about a second investment account that is not qualified to receive pre-tax contributions (see at least Slott, page 1 (“1. Identify clients with retirement accounts (including inherited accounts). This first 
…an annual payment of at least a required minimum distribution amount to be made to an owner of the first investment account and to update an account balance of the first investment account to reflect a withdrawal of the annual payment amount (see at least Slott, page 2 (“3. Calculate RMDs from both IRAs and plans. Once you have identified the clients subject to RMDs, you can help them make the calculations. But the calculations depend on how many and which types of retirement accounts they have. You need a complete inventory of all of their retirement accounts so you can identify which accounts are subject to RMDs.”)).
…deposit a portion of the annual payment into the second investment account and to update an account balance of the second investment account to reflect a deposit of the portion of the annual amount (see at least Slott, page 2 (“3. Calculate RMDs from both IRAs and plans. Once you have identified the clients subject to RMDs, you can help them make the calculations. But the calculations depend on how many and which types of retirement accounts they have. You need a complete inventory of all of their retirement accounts so you can identify which accounts are subject to RMDs.”)).
Slott does not explicitly teach, however, Mahoney teaches:
a computer adapted to… wherein the computer is adapted to send an annual instruction causing… wherein the computer is adapted to send an instruction to… (see at least Mahoney, Figure 1 and associated text).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahoney’s computing system with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to 

Slott does not explicitly teach, however, Mahoney teaches:
wherein the computer is adapted to annually determine a guaranteed minimum withdrawal amount that is equal to a largest required minimum distribution amount for any previous year and to send an instruction causing the annual payment to be equal to the guaranteed minimum withdrawal amount even if the guaranteed minimum withdrawal amount exceeds the account balance of the first investment account (see at least Mahoney, paragraph 0101 (“At block 250, participant 120 at enrollment chooses when to begin distribution and the number of payments (as permitted by plan rules). Web page 358 of system 100 offers a range of choices, such as lump sum distributions, annual payments for a fixed period of time or fixed payments until account is empty. If permitted by plan rules, the participant by change this election prior to the commencement of the benefit payment.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahoney’s fixed payments with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of maintaining fixed payment amounts to the account holder for budgeting and financial planning purposes. 

Claim 2:
Slott further teaches:
wherein the required minimum distribution amount is equal to a required minimum distribution as required by Internal Revenue Service regulations (see at least Slott (The article discusses the IRS’s RMD and what needs to be done to meet the requirements.)).

Claim 10:
Slott teaches:
establishing a tax-qualified annuity account…; establishing a non-tax-qualified annuity account… (see at least Slott, page 2 (“3. Calculate RMDs from both IRAs and plans. Once you have identified the clients subject to RMDs, you can help them make the calculations. But the calculations depend on how many 
annually withdrawing a required minimum distribution from the tax-qualified annuity account, wherein the required minimum distribution is an amount required by Internal Revenue Service regulations (see at least Slott, page 2 (“3. Calculate RMDs from both IRAs and plans. Once you have identified the clients subject to RMDs, you can help them make the calculations. But the calculations depend on how many and which types of retirement accounts they have. You need a complete inventory of all of their retirement accounts so you can identify which accounts are subject to RMDs.”)).
automatically depositing a portion of the required minimum distribution into the non-tax-qualified annuity account (see at least Slott, page 2 (“3. Calculate RMDs from both IRAs and plans. Once you have identified the clients subject to RMDs, you can help them make the calculations. But the calculations depend on how many and which types of retirement accounts they have. You need a complete inventory of all of their retirement accounts so you can identify which accounts are subject to RMDs.”)).
Slott does not explicitly teach, however, Mahoney teaches:
providing a computer adapted to manage annuity accounts, including a database with account information (see at least Mahoney, Figure 1 and associated text).
…in the database on the computer; … in the database on the computer (see at least Mahoney, Figure 1 and associated text).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahoney’s computing system with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing efficiency by using computers to manage accounts. It is well known in the art and common to use computers for all aspects of account management.

Slott does not explicitly teach, however, Mahoney teaches:
determining a guaranteed minimum withdrawal that is equal to the largest required minimum distribution for any previous year, and paying the guaranteed minimum withdrawal amount from the tax-qualified annuity account, even if the guaranteed minimum withdrawal amount exceeds a balance of the tax-qualified annuity account (see at least Mahoney, paragraph 0101 (“At block 250, participant 120 at enrollment chooses when to begin distribution and the number of payments (as permitted by plan rules). Web page 358 of system 100 offers a range of choices, such as lump sum distributions, annual payments for a fixed period of time or fixed payments until account is empty. If permitted by plan rules, the participant by change this election prior to the commencement of the benefit payment.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahoney’s fixed payments with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of maintaining fixed payment amounts to the account holder for budgeting and financial planning purposes. 

Claim 11:
Slott further teaches:
receiving an instruction from an owner of the non-tax qualified annuity account to deposit an amount less than the required minimum distribution to be deposited into the non-tax-qualified annuity account; and depositing the amount less than the required minimum distribution into the non-tax-qualified annuity account (see at least Slott, full article: The withdrawals can be monthly, quarterly, or annual. If monthly or quarterly, the payments would be less than the required minimum distribution amount.).

Claim 12:
Slott further teaches:
depositing a required minimum distribution associated with an asset other than the tax-qualified annuity account into the non-tax-qualified annuity account (see at least Slott, full article, including: “3. Calculate RMDs from both IRAs and plans. Once you have identified the clients subject to RMDs, you can help them make the calculations. But the calculations depend on how many and which types of retirement accounts they have. You need a complete inventory of all of their retirement accounts so you can identify which accounts are subject to RMDs.” There can be more than one account subject to RMD rules.).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Simpson, U.S. Patent Application No. 2003/0225649 A1.

Claim 3:
Slott does not explicitly teach, however, Simpson teaches:
wherein the first investment account and the second investment account are established at the same time through a shared application process (see at least Simpson, paragraph 0040 (“Simultaneously with the credit facility application, upon credit approval and acceptance by the issuer, the cardholder/investor fills out an IRA Application and Custodial Agreement (or similar documentation for other types of Investment Accounts) which contain the agreement on behalf of the customer regarding the custodial relationship, and to any "set-off" or account "invasion" rights of the issuer for bad debts.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Simpson’s method of opening more than one account with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of establishing the accounts that are needed to perform the automatic RMD withdrawals of Slott. In order for RMD funds to be transferred from a tax-qualified account to a non-tax-qualified account, the accounts must be created. 

Claim 14:
Slott does not explicitly teach, however, Simpson teaches:
wherein the tax-qualified annuity account and the non-tax-qualified annuity account are applied for and established simultaneously (see at least Simpson, paragraph 0040 (“Simultaneously with the credit facility application, upon credit approval and acceptance by the issuer, the cardholder/investor fills out an IRA Application and Custodial Agreement (or similar documentation for other types of Investment Accounts) which contain the agreement on behalf of the customer regarding the custodial relationship, and to any "set-off" or account "invasion" rights of the issuer for bad debts.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Simpson’s method of opening more than . 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Shelon et al., U.S. Patent Application Publication No. 2007/0011063 A1.

Claim 4:
Slott does not explicitly teach, however, Shelon teaches:
wherein the first investment account is associated with a qualified fixed annuity or qualified fixed index annuity (see at least Shelon, paragraph 0033 (“Annuities can be qualified contracts or non-qualified contracts. A qualified contract is an annuity that is initially funded by a contribution transferred from an Individual Retirement Account (IRA) or rolled over from a qualified plan such as a 401(a), a 401(k) plan, a 403(b) plan or a governmental 457(b) plan. A non-qualified contract may be initially funded by money from any source.”); Shelon shows that funds can be transferred to or from qualified or nonqualified annuities.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shelon’s qualified and nonqualified annuities with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of transferring funds to or from qualified or nonqualified annuities. It would be obvious that either type of account can be the first or second investment account. If an investor’s personal financial situation would be benefitted from transferring funds from a qualified annuity to a nonqualified annuity, then it would be obvious to set up the account transfers in such a manner. 

Claim 5:
Slott does not explicitly teach, however, Shelon teaches:
wherein the second investment account is associated with a nonqualified fixed annuity or nonqualified fixed index annuity (see at least Shelon, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shelon’s qualified and nonqualified annuities with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of transferring funds to or from qualified or nonqualified annuities. It would be obvious that either type of account can be the first or second investment account. If an investor’s personal financial situation would be benefitted from transferring funds from a qualified annuity to a nonqualified annuity, then it would be obvious to set up the account transfers in such a manner. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Golden, U.S. Patent Application Publication No. 2011/0131150 A1.

Claim 6:
Slott does not explicitly teach, however, Golden teaches:
where the computer is further adapted to: determine a legacy benefit amount; and send an instruction causing a payment of the legacy benefit amount to a legacy beneficiary upon death of the owner of the first investment account (Golden, paragraph 0066 (Someone may purchase a life insurance policy that provides a legacy to his or her heirs.); paragraph 0073 (The legacy income benefit or legacy lump sum benefit is determined.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Golden’s legacy benefit with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing an amount of the remaining funds to an heir of the account holder upon the death of the account holder. It’s important to determine what happens to the legacy benefit upon the account holder’s death so that the . 


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Filonuk, JR., U.S. Patent Application Publication No. 2012/0023010 A1.

Claim 7:
Slott does not explicitly teach, however, Filonuk teaches:
wherein the computer is further adapted to: calculate an incentive bonus associated with the second investment account, wherein the incentive bonus equals a percentage of the second investment account; and send an instruction each year causing an amount equal to the incentive to be deposited into the non-tax-qualified annuity or investment if withdrawals are not taken from the second investment account during a preceding year (see at least Filonuk, paragraph 0035 (“In some implementations, incentive parameters may include payments or other rewards (or positive incentives) encouraging account holders to maintain an account balance within an incentive band. For example, rather than charging a penalty to a depositor for maintaining a balance outside of a defined incentive band, depositors may earn a bonus or payment for maintaining an account balance within an incentive band during a given period of time. Similar to the penalties discussed herein, bonuses/rewards may be associated with retroactive application, time periods (i.e., must maintain a balance within an incentive band for a specific time period to earn a bonus), intervals (i.e., a bonus is paid for each interval), and/or other incentive parameters.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Filonuk’s bonus for maintaining a balance with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing an incentive for account holders to maintain a balance,  

Claim 13:
Slott does not explicitly teach, however, Filonuk teaches:
determining each year whether withdrawals totaling less than a predetermined amount of withdrawal have made from the non-tax-qualified annuity account; and automatically depositing an incentive bonus into the non-tax-qualified annuity account when less than a predetermined amount of withdrawal has made from the non-tax-qualified annuity account during the year (see at least Filonuk, paragraph 0035 (“In some implementations, incentive parameters may include payments or other rewards (or positive incentives) encouraging account holders to maintain an account balance within an incentive band. For example, rather than charging a penalty to a depositor for maintaining a balance outside of a defined incentive band, depositors may earn a bonus or payment for maintaining an account balance within an incentive band during a given period of time. Similar to the penalties discussed herein, bonuses/rewards may be associated with retroactive application, time periods (i.e., must maintain a balance within an incentive band for a specific time period to earn a bonus), intervals (i.e., a bonus is paid for each interval), and/or other incentive parameters.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Filonuk’s bonus for maintaining a balance with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing an incentive for account holders to maintain a balance,  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Sunderji et al., U.S. Patent Application Publication No. 2003/0236728 A1.

Claim 8:
Slott does not explicitly teach, however, Sunderji teaches:
wherein both the first investment account and the second investment account are operated by a single financial service provider (see at least Sunderji, paragraph 0003 (“Customers of financial institutions (both individual customers and businesses) typically maintain multiple financial accounts at one or more financial institutions. Financial institutions include, for example, banks, savings and loans, credit unions, mortgage companies, lending companies, and stock brokers. These financial accounts include asset accounts (such as savings 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sunderji’s financial institutions that maintain multiple financial accounts with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing convenience to customers by providing multiple types of accounts that can be involved in internal fund transfers.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Maurer (Maurer, Tim. “Everything You Need to Know about Getting Out of an Annuity,” CNBC.com, (Dec. 9, 2013).).

Claim 9:
Slott does not explicitly teach:
wherein the first investment account and the second investment account have identical rates and surrender charges.
Maurer teaches:
Transferring funds from one annuity to another to avoid the surrender charge. An example is a 1035 exchange. See Maurer, full article.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of transferring funds to an account that is the same type as the one that is providing the funds. It would be obvious that funds can be transferred between any types of accounts, including the same types of accounts. For example, a financial institution may waive the surrender charge if the customer is moving funds to a similar type of account at the same financial institution. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Official Notice. 

Claim 15:
Slott further teaches:
maintaining the tax-qualified annuity account (see at least Slott, full article: The tax-qualified account is maintained).
Slott does not explicitly teach, but Official Notice is taken that the following limitation is old and well known:
closing the non-tax-qualified annuity account (Official Notice. It is old and well known to close accounts).
The Examiner is taking Official Notice that it is old and well known to close accounts, including non-tax qualified investment accounts. It is common to open and close accounts based on needs of an account holder. For example, people often switch accounts based on perks or more favorable terms. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Slott’s automatic RMD withdrawals. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of closing an account that is no longer wanted or needed. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Slott (Slott, Ed. “RMD Traps: Are you clients taking their required minimum distributions from their retirement accounts? Here’s a five-point plan for foolproof RMDs.” Financial Planning (July 1, 2007), p. 80A-80D.); Mahoney et al., U.S. Patent Application Publication No. 2003/0182147 A1; and Graham, III et al., U.S. Patent Application Publication No. 2011/0270748 A1.

Claim 16:
Slott does not explicitly teach, however, Graham teaches:
providing a consolidated financial statement including details from both the tax-qualified annuity account and the non-tax-qualified annuity account (see at least Graham, paragraph 0273 (“The ECS 10 and/or the application can also be configured to generate a consolidated statement using data from each of the three bank accounts.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective 



Other Relevant Prior Art
Dai, Min and Kwok, Yue Kuen and Zong, Jianping, Guaranteed Minimum Withdrawal Benefit in Variable Annuities (February 12, 2007). Available at SSRN: https://ssrn.com/abstract=964083 or http://dx.doi.org/10.2139/ssrn.964083 (see pages 1-2 (“In recent years, variable annuities with the guaranteed minimum withdrawal benefits (GMWBs) have attracted significant attention and sales. These benefits allow the policyholders to withdraw funds on an annual or semi-annual basis. There is a contractual withdrawal rate such that the policyholder is allowed to withdraw at or below this rate without a penalty. The GMWB promises to return the entire initial investment, thus the guarantee can be viewed as an insurance option. More precisely, even when the personal account (investment net of withdrawal and proportional insurance fees) of the policyholder falls to zero prior to the policy maturity date, the insurer continues to provide the guaranteed withdrawal amount until the entire original premium is paid out.”)). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692